               Case 20-10343-LSS          Doc 688      Filed 05/23/20      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                       (Jointly Administered)

                       Debtors.                           Re: Docket No. 482


     ORDER APPROVING APPLICATION OF THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS TO EMPLOY REED SMITH LLP, NUNC PRO TUNC
      AS OF MARCH 9, 2020, AS DELAWARE COUNSEL FOR THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS PURSUANT TO 11 U.S.C. §§ 328(a)
      AND 1103(a) AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 2014

         Upon consideration of the application (the “Application”) of the Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) of the above-captioned debtors and debtors-

in-possession (the “Debtors”) to employ Reed Smith LLP (“Reed Smith”), nunc pro tunc as of

March 9, 2020, as Delaware counsel for the Creditors’ Committee; and upon consideration of the

unsworn Declarations of Kurt F. Gwynne and Jennifer Rochon, on behalf of the Girl Scouts of

the United States of America, in its capacity as Chair of the Creditors’ Committee, in support of

the Application; after sufficient notice and an opportunity for a hearing under

11 U.S.C. § 102(1); and the Court being satisfied that Reed Smith is disinterested and otherwise

eligible for employment by the Creditors’ Committee; and the Court having found the

Application is consistent with the Confidentiality Procedures Orders; and good cause appearing

therefor;

         It is hereby ORDERED as follows:

         1.     The Application is approved.


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS         Doc 688     Filed 05/23/20     Page 2 of 3




       2.      The Creditors’ Committee is authorized, on an hourly-basis with reimbursement

of expenses, to employ Reed Smith nunc pro tunc as of March 9, 2020, to serve as its Delaware

counsel in the above-captioned cases.

       3.      Reed Smith shall be compensated in accordance with the procedures set forth in

11 U.S.C. §§ 330 and 331, the applicable Federal Rules of Bankruptcy Procedure, the rules of

this Court, and any Order entered by this Court in respect of compensation of professionals.

Reed Smith also intends to make a reasonable effort to comply with the U.S. Trustee's requests

for information and additional disclosures as set forth in Appendix B-Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by

Attorneys in Large Chapter 11 Cases, effective as of November 1, 2013 (the “Revised U.S.

Trustee Fee Guidelines”), both in connection with the Application and the interim and final fee

applications to be filed by Reed Smith in the Chapter 11 Cases.

       4.      Consistent with the Revised U.S. Trustee Fee Guidelines, Reed Smith shall

provide ten (10) business days’ notice to the Debtors, the U.S. Trustee, the Tort Claimants’

Committee and the Creditors’ Committee before any increases in the rates set forth in the

Application are implemented and shall file such notice with the Court. The U.S. Trustee retains

all rights to object to any rate increase on all grounds, including the reasonableness standard set

forth in section 330 of the Bankruptcy Code, and the Court retains the right to review any rate

increase pursuant to section 330 of the Bankruptcy Code.

       5.      Notwithstanding anything in the Application to the contrary, Reed Smith shall (i)

to the extent that Reed Smith uses the services of independent contractors, subcontractors, or

employees of foreign affiliates or subsidiaries (collectively, the “Contractors”) in these Cases,

pass-through the cost of such Contractors to the Debtors at the same rate that Reed Smith pays




                                             2
              Case 20-10343-LSS          Doc 688     Filed 05/23/20     Page 3 of 3




the Contractors; (ii) seek reimbursement for actual costs only; (iii) ensure that the Contractors are

subject to the same conflicts checks as required for Reed Smith’s; and (iv) file with this Court

such disclosures required by Bankruptcy Rule 2014.




                                                     LAURIE SELBER SILVERSTEIN
      Dated: May 23rd, 2020                          UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware


                                             3
